COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO.
2-09-344-CV
 
IN
RE BUFORD SCOTT, JR.                                                      RELATOR
 
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The court has considered relator=s
petition for writ of mandamus and motion for emergency stay and is of the
opinion that relief should be denied. 
Accordingly, relator=s
petition for writ of mandamus and motion for emergency stay are denied.
Relator shall pay all costs of this original
proceeding, for which let execution issue.
 
BOB
MCCOY
JUSTICE
 
PANEL:  MCCOY, LIVINGSTON, and MEIER, JJ.
 
MEIER, J. dissents
without opinion.
 
DELIVERED:  November 25, 2009




     [1]See
Tex. R. App. P. 47.4.